Exhibit 10.3

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

Alexander J. Pepe

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of August 14, 2013 between Ixia, a California corporation
(“Employer”), and Alex J. Pepe (“Employee”). Capitalized terms used herein,
unless otherwise defined herein, shall have the same meanings as such terms have
in the Employment Agreement (as defined in Recital A below).

RECITALS

A. Employer, as the assignee of Anue Systems, Inc., a Delaware corporation
(“Anue”), and Employee are parties to that certain Employment Agreement made and
entered into as of May 4, 2012 (the “Employment Agreement”), pursuant to which
Employee serves as the Senior Vice President & General Manager, Network
Visibility Solutions, of Employer and, in such capacity, oversees and manages
Employer’s network visibility business.

B. Employer has extended an offer of employment to Arlan Harris to serve as the
successor to Employee (the “Successor”) in Employee’s current role and,
specifically, to oversee and manage Employer’s network visibility business and
to hold the title of “Senior Vice President & General Manager, Network
Visibility Solutions,” or another similar title. The Successor has accepted such
offer of employment and is currently scheduled to commence employment with
Employer on or about August 26, 2013.

C. In connection with and conditioned upon the commencement of the Successor’s
employment with Employer in the capacity described above, Employer and Employee
wish to amend the Employment Agreement on the terms and conditions set forth in
this Amendment.

NOW, THEREFORE, in consideration of the foregoing recitals of and of the
covenants and agreements set forth below, the parties hereto hereby agree as
follows:

AGREEMENT

1. Effective Date. The Employment Agreement, and the terms and conditions of
Employee’s employment with Employer thereunder, shall be amended in accordance
herewith on the date on which the Successor’s employment with Employer, as
Employee’s successor, commences (the “Effective Date”).

2. Employment and Duties. From and after the Effective Date and during the
remaining term of Employee’s employment by Employer under the Employment
Agreement, as amended hereby, Employee will perform services for Employer in the
position of Senior Vice President, Strategy of Employer, or in such other
capacity or capacities as may be approved from time to time by Employer’s
President and Chief Executive Officer, and shall report directly to Employer’s
President and Chief Executive Officer. In such capacity or capacities, Employee
shall have such responsibilities, duties and authority as may from time to time
be assigned to

 



--------------------------------------------------------------------------------

Employee by Employer’s President and Chief Executive Officer, including, without
limitation, advising Employer on and assisting Employer with regard to strategic
planning matters, including without limitation, business plans and strategies,
mergers and acquisitions, significant business issues, strategic relationships,
and product lines. From and after the Effective Date, Employee will no longer
hold the position of Senior Vice President & General Manager, Network Visibility
Solutions. Employee will continue to perform his duties at the offices of
Employer to be located from time to time in or near Austin, Texas; provided,
however, that Employee acknowledges and agrees that he may be required to travel
extensively in connection with the performance of his duties in his new
position, including, without limitation, to Employer’s principal place of
business, which is currently located in Calabasas, California.

3. Acknowledgement. Employee agrees that, for purposes of the Employment
Agreement, neither this Amendment nor any change in Employee’s position or his
other terms and conditions of employment pursuant to the terms hereof, shall be
deemed to constitute “Good Reason” or any termination of Employee’s employment
with Employer.

4. Notices. For purposes of Section 12 of the Employment Agreement and
Section 11(c) of the Confidentiality Agreement, and in view of Anue’s assignment
to Employer prior to the date hereof of Anue’s rights and obligations under both
such agreements, Employer’s address shall be as follows:

Ixia

26601 W. Agoura Road

Calabasas, CA 91302

Attention: General Counsel

5. No Other Amendments. The Employment Agreement, except as expressly amended by
this Amendment, shall continue unmodified and in full force and effect. Without
limiting the generality of the foregoing, Employee’s base salary, eligibility
for participation in Employer’s bonus plans and, for purposes of any
non-statutory stock options and restricted stock units, continuous status as an
employee, shall not be affected by this Amendment and the change in Employee’s
position as provided herein.

6. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original and which together shall constitute one and the same
instrument.

7. Governing Law. This Amendment will be governed by the laws of the State of
Texas, without regard for conflict of law provisions. Any litigation arising out
of or relating to this Amendment shall be filed and pursued exclusively in the
state or federal courts in Travis County, Texas, and the parties hereto consent
to the jurisdiction of and venue in such courts.

8. Amendment. This Amendment may be amended only by a written instrument
executed by both of the parties hereto.

9. Independent Advice. Employee has been encouraged to consult with counsel of
Employee’s choice concerning this Amendment. Employee hereby acknowledges and
represents that Employee has consulted with, or has voluntarily declined to
consult with, independent counsel regarding Employee’s rights and obligations
under this Amendment, and that Employee fully understands and is voluntarily
agreeing to the terms and conditions contained herein.

 

2



--------------------------------------------------------------------------------

10. Amendment Null and Void for Failure of Successor to Commence Employment. If
the Effective Date does not occur on or before August 23, 2013, then this
Amendment shall thereafter be deemed null and void, and the terms and conditions
of the Employment Agreement shall not be modified hereby.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

IXIA     EMPLOYEE By:  

/s/ Errol Ginsberg

   

/s/ Alexander J. Pepe

  Errol Ginsberg     Alexander J. Pepe   Chief Innovation Officer    

 

3